Citation Nr: 1525565	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-48 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include on a secondary basis.

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected left hip replacement.

3.  Entitlement to an evaluation in excess of 30 percent for service-connected neuropathy of the left leg, residual of shell fragment wound (SFW).

4.  Entitlement to an evaluation in excess of 30 percent for service-connected SFW scars of the left side, Muscle Group XIII and XIV.

5.  Entitlement to an evaluation in excess of 20 percent for service-connected multiple scars of the left arm, Muscle Group VI, residuals of SFW.

6.  Entitlement to an evaluation in excess of 10 percent for service-connected SFW of the left leg, with fracture of the tibia and fibula, Muscle Group XI.

7.  Entitlement to an evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss.

9.  Entitlement to a compensable evaluation for service-connected SFW of the left fifth metatarsal.

10.  Entitlement to a compensable evaluation for service-connected SF scars of the head, neck, and chest.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969, including service in Vietnam; he was awarded the Purple Heart Medal and the Combat Action Ribbon.  

The case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans (VA) Regional Office (RO) in Jackson, Mississippi.  A March 2010 rating decision granted entitlement to service connection for left hip replacement secondary to service-connected residuals of a shrapnel wound of the left lower extremity, with a 100 percent rating assigned from June 12, 2009 to July 31, 2010 and a 30 percent rating beginning August 1, 2010.  An October 2010 rating decision granted a 50 percent rating for left hip replacement effective August 1, 2010.  A November 2012 rating decision granted entitlement to a 10 percent rating for bilateral hearing loss, effective November 29, 2011.

The Veteran noted in his March 2013 substantive appeal that he was appealing all issues except for entitlement to an evaluation in excess of 10 percent for PTSD, entitlement to an evaluation in excess of 10 percent for tinnitus, and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  The Board would note, however, that the issue of entitlement to an evaluation in excess of 10 percent for tinnitus is not currently before the Board.  

The issue of entitlement to reimbursement for travel expenses related to medical treatment has been raised by the Veteran in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

All issues listed on the title page other than entitlement to an evaluation in excess of 10 percent for PTSD and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran indicated in his March 2013 VA Form 9, Appeal To Board Of Veterans' Appeals, that he was not appealing the issues of entitlement to an evaluation in excess of 10 percent for PTSD and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to an evaluation in excess of 10 percent for PTSD and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran noted in his March 2013 VA Form 9, Appeal To Board Of Veterans' Appeals, that he was not appealing the issues of entitlement to an evaluation in excess of 10 percent for PTSD and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, which means that he wishes to withdraw his claim on the issues of entitlement to an evaluation in excess of 10 percent for PTSD and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the March 2013 statement from the Veteran indicates that he no longer wishes to pursue the appeal on the issues of entitlement to an evaluation in excess of 10 percent for PTSD and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  Rather, he states that he wishes to withdraw his appeal on these issues.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of entitlement to an evaluation in excess of 10 percent for PTSD and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.




ORDER

The appeal as to entitlement to an evaluation in excess of 10 percent for PTSD is dismissed.

The appeal as to entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is dismissed.


REMAND

Additional relevant medical records involving examinations of the Veteran's disabilities were added to the record in January 2015, which is after the November 2012 and February 2013 Statements of the Case, without a written waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  The Veteran indicated in his February 2015 statement that he had hernia surgery in January 2015, indicating that there may be additional treatment records that have not been associated with the record.

Consequently, this case will be returned to the AMC/RO for additional development prior to Board adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will contact the Veteran and request that he identify all VA and non-VA medical providers who have treated him for any of his service-connected disabilities since January 2015.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.    

If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

2.  The AMC/RO will readjudicate the claims of entitlement to service connection for DDD of the lumbar spine, to include on a secondary basis; entitlement to an initial evaluation in excess of 50 percent for left hip replacement; entitlement to an evaluation in excess of 30 percent for neuropathy of the left leg, residual of SFW; entitlement to an evaluation in excess of 20 percent for multiple scars of the left arm, Muscle Group VI, residuals of SFW; entitlement to an evaluation in excess of 10 percent for SFW of the left leg, Muscle Group XI; entitlement to a compensable evaluation for service-connected SFW of the left fifth metatarsal; and entitlement to a TDIU, after consideration of the evidence submitted following the November 2012 and February 2013 Statements of the Case.

3.  If any of the benefits sought on appeal remains denied, the Veteran will be issued an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


